Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-21, 26-33, 35, 36 and 38-40 are allowable. The restriction requirement between Group 1 and 2, as set forth in the Office action mailed on Oct. 9, 2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Oct. 9, 2018 is fully withdrawn.  Claim 37, directed to a process for producing an alcohol product form a lignocellulosic feedstock, has been amended to include all the limitations of the allowable subject matter of claim 1 in the following Examiner’s Amendment.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Bryan Johnson at 212-849-3000 on Jan. 14, 2021.

The application has been amended as follows: 
The Claims will be amended as follows:  

In claim 1, amend the following phrase in lines 21-25 as follows:
“wherein said hydrolyzing is conducted at a temperature greater than about 58°Cso as to reduce or prevent bacterial contamination, and wherein said hydrolyzing is conducted with one or more cellulase enzymes at an enzyme dose that is less than 20 mg protein per gram of cellulose

Remove the extra period at the end of claim 10.




Amend the following phrase in claim 37 as follows:

37.    A process for producing an alcohol from a lignocellulosic feedstock comprising:
(i)    soaking the lignocellulosic feedstock in an aqueous solution to produce a soaked feedstock;
(ii)    at least partially dewatering the soaked feedstock to produce a feedstock that is at least partially dewatered;
(iii)    pretreating the partially dewatered feedstock with heat at a temperature in the range of about 170°C to about 230°C to produce a pretreated feedstock composition, wherein sulfur dioxide, sulfurous acid, or a combination thereof, are added: (a) to the aqueous solution used in the soaking, (b) to the lignocellulosic feedstock prior to soaking, (c) to the lignocellulosic feedstock after the step of soaking and prior to or during pretreating, or (d) a combination thereof;
(iv)    feeding at least 70% (w/w) of the amount of dissolved solids in the pretreated feedstock composition to an enzymatic hydrolysis, wherein said dissolved solids comprise at least furfural and the dissolved solids concentration is at least about 30% of the dissolved solids concentration of the pretreated feedstock composition;
(v)    hydrolyzing the cellulose from the pretreated feedstock composition in the enzymatic hydrolysis to produce glucose, said hydrolyzing conducted with one or more cellulases at an enzyme dose that is less than 20 mg protein per gram of cellulose, 
(vi)    fermenting the glucose with microorganisms to produce the alcohol; and
(vii)    recovering the alcohol by distillation or pervaporation[[;]]
wherein less than 20% of an aqueous phase of the pretreated feedstock composition is removed prior to the hydrolyzing,
wherein the pretreated feedstock composition is not processed by lime precipitation.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or render obvious the invention as claimed.  The closest prior art of record is Anand, Penttila, Harlick and Foody.  Anand teaches a method of producing fermentation products from a lignocellulosic feedstock where the feedstock is treated with sulfurous acid to generate a slurry, hydrolyzing the pretreated feedstock to produce glucose and fermenting the glucose with a microorganism to produce a product (0001, 0005-0006, 0014, 0025-0027, 0073, 0084 and 0086-0087).  Anand does not teach the method where less than 20% of the aqueous phase of the pretreated feedstock is removed prior to the hydrolyzing, or explicitly teaches where the 
However, as persuasively argued by Applicant (Remarks pg. 6-10 of Jan. 4, 2021 response), one skill in the art would not have the motivation and/or expectation of success in combining these features based on the cited references and would not have expected the advantages found for a process including this combination of features (Remarks pg. 3 para. 2).  Specifically, Applicant argues that the claims recite a unique combination of features which provide for a process with no or limited washing, no or limited dilution, and no or little detoxification of the pretreated material (Remarks pg. 4 para. 1).  Additionally, Applicant argues one skilled in the art would have expected the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-21, 26-33 and 35-40 are allowed. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EMILY A CORDAS/Primary Examiner, Art Unit 1632